PER CURIAM:
David Wright appeals the district court’s order denying his 18 U.S.C. § 3582(c)(2) (2006) motion and the court’s January 4, 2012, oral order denying his motion to reconsider. We have reviewed the record and find no abuse of discretion by the district court. See Sloas v. CSX Transp., Inc., 616 F.3d 380, 388 (4th Cir.2010) (providing abuse of discretion standard for review of Fed.R.Civ.P. 59(e) denial of motion to reconsider); United States v. Munn, 595 F.3d 183, 186 (4th Cir.2010) (providing abuse of discretion review standard for denial of motion to reduce sentence under § 3582(c)(2)). Accordingly, we affirm. United States v. Wright, No. 6:05-cr-01163-HMH-1 (D.S.C. Dec. 5, 2011 & Jan. 4, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.